TO BE PUBLISHED

               Supreme Court of Kentucky
                               2020-SC-0230-KB


KENTUCKY BAR ASSOCIATION                                               MOVANT



V.                           IN SUPREME COURT



MICHAEL C. SKOUTERIS                                             RESPONDENT



                            OPINION AND ORDER

      On May 7, 2020, the Supreme Court of Tennessee entered an order

suspending Respondent, Michael C. Skouteris, from the practice of law.1

Thereafter, the KBA filed a petition with this Court asking that we impose

reciprocal discipline pursuant to SCR 3.435(4). Because Skouteris failed to

show cause as to why we should not impose reciprocal discipline, this Court

hereby suspends him from the practice of law, consistent with the order of the

Supreme Court of Tennessee.


                                I. BACKGROUND

      Skouteris had nineteen separate disciplinary complaints in Tennessee,

which were all resolved on February 18, 2020, when he submitted a




      1Skouteris was admitted to the practice of law in the Commonwealth of
Kentucky on November 14, 2008. His bar roster address is 8896 Meadow Ridge Cove,
West Cordova, Tennessee 38016, and his Kentucky Bar Association (KBA) number is
92806.
conditional guilty plea admitting he knowingly and intentionally

misappropriated client funds. In conjunction with that disciplinary action, the

Supreme Court of Tennessee ordered Skouteris to pay restitution of more than

$1,000,000 for funds he wrongfully received and retained in settlement of

personal injury cases. Skouteris also admitted he knowingly misled clients as

to the status of their cases and the filing of pleadings and admitted he

generally failed to adequately communicate with clients. Skouteris also

admitted to forging client signatures on settlement paperwork and representing

clients while suspended from the practice of law.

       The Supreme Court of Tennessee accepted Skouteris’s guilty plea

wherein he admitted to violating numerous Tennessee Rules of Professional

Conduct. Specifically, Skouteris admitted to violating:

   •   Rule 1.2—regarding the scope of representation and allocation of

       authority between client and lawyer, which is substantively the same as

       Kentucky’s Supreme Court Rule (SCR) 3.130-1.2;

   •   Rule 1.3—regarding diligence, which is substantively the same as

       Kentucky’s SCR 3.130-1.3;

   •   Rule 1.4—regarding communication, which is substantively the same as

       Kentucky’s SCR 3.130-1.4;

   •   Rule 1.5—regarding fees, which is substantively the same as Kentucky’s

       SCR 3.130-1.5;

   •   Rule 1.15—regarding the safekeeping of property, which is substantively

       the same as Kentucky’s SCR 3.130-1.15;

                                        2
   •   Rule 1.16—regarding declining or terminating representation, which is

       substantively the same as Kentucky’s SCR 3.130-1.16(d);

   •   Rule 3.3—regarding lack of candor toward a tribunal, which is

       substantively the same as Kentucky’s SCR 3.130-3.3;

   •   Rule 3.4—regarding fairness to opposing party and counsel, which is

       substantively the same as Kentucky’s SCR 3.130-3.4;

   •   Rule 4.1—regarding truthfulness in statements to other parties, which is

       substantively the same as Kentucky’s SCR 3.130-4.1;

   •   Rule 5.5—regarding the unauthorized practice of law, which is

       substantively the same as Kentucky’s SCR 3.130-5.5(a);

   •   Rule 8.1—regarding the knowing failure to respond to a valid request for

       information from a disciplinary authority, which is substantively the

       same as Kentucky’s SCR 3.130-8.1(b); and

   •   Rule 8.4—regarding the commission of criminal acts involving

       dishonesty, fraud, deceit, or misrepresentation, which is substantively

       the same as Kentucky’s SCR 3.130-8.4.

       As a result of those violations, the Supreme Court of Tennessee disbarred

Skouteris. However, at the time, that court’s rules did not provide for

permanent disbarment; as a result, pursuant to Tennessee’s Supreme Court

Rule 9 §§ 28 and 30.4, he may apply for reinstatement in Tennessee after five

years if he has made the required restitution at that time.




                                        3
                                    II. ANALYSIS

      If an attorney licensed to practice law in this Commonwealth receives

discipline in another jurisdiction, SCR 3.435(4) requires this Court to impose

identical discipline subject to two possible exceptions. Pursuant to SCR

3.435(4), we impose reciprocal discipline as Skouteris failed to prove “by

substantial evidence: (a) a lack of jurisdiction or fraud in the [Tennessee]

disciplinary proceeding, or (b) that misconduct established warrants

substantially different discipline in this State.” Skouteris filed no response to

the show cause motion apart from filing a motion that this Court treated as a

motion for enlargement of time and an accompanying affidavit. That affidavit

was from the director of the Christian recovery program Skouteris completed

and for which he now works. This response did not serve to prove by

substantial evidence Tennessee lacked jurisdiction, there was fraud in the

underlying proceedings, or why the Commonwealth should impose

substantially different discipline. SCR 3.435(4)(c) requires this Court to

recognize that “[i]n all other respects” a final adjudication of misconduct in

another jurisdiction establishes conclusively the same misconduct for purposes

of a disciplinary proceeding in Kentucky. Because Skouteris failed to show

cause otherwise, we impose reciprocal discipline.


                                    III. ORDER

      Having failed to show sufficient cause, it is hereby ORDERED as follows:


      1. Michael C. Skouteris is disbarred from the practice of law in the



                                        4
   Commonwealth of Kentucky for a minimum of five years,

   effective from the entry of this Opinion and Order, until such

   time as he is reinstated to the practice of law in Tennessee and

   until he is reinstated to the practice of law by Order of this

   Court pursuant to SCR 3.510;

2. Pursuant to SCR 3.390, Skouteris shall, if he has not already

   done so, within ten days from the entry of this Opinion and

   Order, notify all clients, in writing, of his inability to represent

   them; notify, in writing, all courts in which he has matters

   pending of his disbarment from the practice of law; and furnish

   copies of all letters of notice to the Office of Bar Counsel.

   Furthermore, to the extent possible, Skouteris shall

   immediately cancel and cease any advertising activities in which

   he is engaged; and

3. In accordance with SCR 3.450, Skouteris shall pay all costs

   associated with these disciplinary proceedings against him, and

   for which execution may issue from this Court upon finality of

   this Opinion and Order.

All sitting. All concur.

ENTERED: December 17, 2020.



                                 ______________________________________
                                            CHIEF JUSTICE



                                   5